     Case 3:20-cv-00450-MMA-DEB Document 42 Filed 05/07/21 PageID.375 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARIA PALACIOS, individually and as                Case No. 20-cv-450-MMA (DEB)
      successor in interest to her deceased son,
12
      Ivan Ortiz,                                        ORDER GRANTING JOINT
13                                      Plaintiff,       MOTION TO DISMISS
14    v.                                                 [Doc. No. 41]
15
      COUNTY OF SAN DIEGO, et al.,
16                                   Defendants.
17
18
19         The parties have filed a joint motion to dismiss the action with prejudice pursuant
20   to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Doc. No. 41. Good cause
21   appearing, the Court GRANTS the parties’ joint motion and DISMISSES this action
22   with prejudice as to Plaintiff’s remaining claims and causes of action against all named
23   Defendants. Each party shall bear its own attorneys’ fees and costs. The Court
24   DIRECTS the Clerk of Court to terminate this action in its entirety.
25         IT IS SO ORDERED.
26   Dated: May 7, 2021                              _____________________________
27                                                   Hon. Michael M. Anello
28                                                   United States District Judge

                                                     1
                                                                                20-cv-450-MMA (DEB)
